                                                                          Case 2:18-cv-01547-APG-GWF Document 6 Filed 10/22/18 Page 1 of 2



                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   WING YAN WONG, ESQ.
                                                                          Nevada Bar No. 13622
                                                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South 4th Street, Suite 1550
                                                                      4   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9310
                                                                      5   Facsimile: (702) 255-2858
                                                                          E-Mail: rlarsen@grsm.com
                                                                      6           wwong@grsm.com

                                                                      7   Attorneys for Boulder Dam Credit Union

                                                                      8
                                                                                                          UNITED STATES DISTRICT COURT
                                                                      9
                                                                                                              DISTRICT OF NEVADA
                                                                     10
                                                                          WILLIAM K. HUMPHREYS,                                 )   Case No.: 2:18-CV-01547-APG-GWF
Gordon Rees Scully Mansukhani, LLP




                                                                     11                                                         )
                                                                                                 Plaintiff,                     )
                                     300 S. 4th Street, Suite 1550




                                                                     12                                                         )
                                        Las Vegas, NV 89101




                                                                          vs.                                                   )
                                                                     13                                                         )   STIPULATION AND ORDER TO
                                                                          AMC MORTGAGE SERVICES, INC., AND                      )   EXTEND TIME TO FILE
                                                                     14   BOULDER DAM CREDIT UNION,                             )   RESPONSE TO COMPLAINT
                                                                                                                                )   [ECF 1]
                                                                     15                         Defendants.                     )
                                                                                                                                )
                                                                     16

                                                                     17          Pursuant to Local Rules 6-1 and 7-1, Plaintiff William K. Humphreys (“Plaintiff”), and
                                                                     18   Defendant Boulder Dam Credit Union (“BDCU”), by and through their respective attorneys of
                                                                     19   record, stipulate as follows:
                                                                     20                                           STIPULATION
                                                                     21          1.      Plaintiff filed his Complaint on August 16, 2018 [ECF No. 1].
                                                                     22          2.      Plaintiff served the Complaint on BDCU on October 2, 2018.
                                                                     23          3.      BDCU recently retained counsel and a short extension is necessary to allow
                                                                     24   BDCU’s counsel to obtain the file and investigate the allegations in the Complaint before
                                                                     25   responding.
                                                                     26          4.      Plaintiff and BDCU also anticipate in engaging in settlement discussions on this
                                                                     27   case and wish to extend the deadline for BDCU to respond to the Complaint until November 21,
                                                                     28   2018. This will allow the parties to continue settlement discussions without incurring additional

                                                                                                                         -1-
                                                                          Case 2:18-cv-01547-APG-GWF Document 6 Filed 10/22/18 Page 2 of 2



                                                                      1   fees and expenses.

                                                                      2          5.      BDCU requests additional time to file a response to the Complaint and Plaintiff

                                                                      3   does not object to the request.

                                                                      4          6.      This stipulation is not being made for purposes of delay.

                                                                      5          7.      Therefore, the parties agree that BDCU’s response to the Complaint is now due

                                                                      6   on or before November 21, 2018.
                                                                      7
                                                                          DATED: October 22, 2018.                          DATED: October 22, 2018.
                                                                      8
                                                                          GORDON REES SCULLY MANSUKHANI,                    KAZEROUNI LAW GROUP, APC
                                                                      9   LLP

                                                                     10   /s/ Robert S. Larsen                              /s/ Michael Kind
                                                                          Robert S. Larsen, Esq.                            Michael Kind, Esq.
Gordon Rees Scully Mansukhani, LLP




                                                                     11   Nevada Bar No. 7785                               Nevada Bar No. 13903
                                                                          Wing Y. Wong, Esq.                                6069 South Fort Apache Road, Suite 100
                                     300 S. 4th Street, Suite 1550




                                                                     12   Nevada Bar No. 13622                              Las Vegas, NV 89148
                                        Las Vegas, NV 89101




                                                                          300 South Fourth Street, Suite 1550
                                                                     13   Las Vegas, Nevada 89101                           Attorneys for Plaintiff William K. Humphreys

                                                                     14   Attorneys for Boulder Dam Credit Union

                                                                     15

                                                                     16
                                                                                                                      ORDER
                                                                     17
                                                                                                                       IT IS SO ORDERED.
                                                                     18
                                                                     19
                                                                                                                       UNITED STATES
                                                                                                                       UNITED STATES DISTRICT JUDGE
                                                                                                                                     MAGISTRATE   JUDGE
                                                                     20
                                                                                                                       DATED: 10/23/2018
                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26
                                                                     27
                                                                     28

                                                                                                                         -2-
